Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17168722 filed 02/05/2021. Claims 1-20 are subject to examination.

Claim Objections
Claim 6, 7, 13, and 19-20 objected to because of the following informalities:  
Claim 6, 7, 13, and 19-20 recite “the first time domain offset”. There is insufficient antecedent basis for these limitations. It is suggested that claim 6, 7, 13, and 19-20 be amended to recite “a first time domain offset”.

Claim 14-15 and 18-20 objected to because of the following informalities:  
Claim 14-15 and 18-20 are “apparatus claim” but written as “method claim”. It is suggested that claim 14 be amended to recite:
14. An apparatus comprising: 
one or more processors; and 
a non-transitory computer readable medium storing a program, the program comprises instructions, which when executed by the one or more processors, causes the apparatus 
receive …
detect …
determine …

Similar changes are suggested for claim 15 and 18-20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 13, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7, 13, and 20 recites “second radio resource control (RRC) signaling”, but omits “first radio resource control (RRC) signaling”. It is not clear to examiner if first RRC is implicitly part of the claims. As best understood by the examiner and for the purpose of applying prior art, the examiner considers there is no first RRC.

Allowable Subject Matter
Claim 2-4, 9-11, and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-6, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Yang hereafter) (US 20170041123 A1) in view of Ying et al. (Ying hereafter) (US 20190254053 A1) and in further view of KIM et al. (KIM hereafter) (US 20190150181 A1).

Regarding claim 1, Yang teaches, A feedback information transmission method, comprising: 
detecting  first physical downlink shared channel (PDSCH) at M candidate receiving positions in a first time unit, wherein the first PDSCH is a semi-persistent scheduling (SPS) PDSCH (Yang; Referring to FIG. 7, a UE can receive one or more PDSCH signals in M DL subframes (SFs) (S502_0 to S502_M−1). Each PDSCH signal is used to transmit one or more (e.g. 2) transport blocks (TBs) according to transmission mode. A PDCCH signal indicating SPS (Semi-Persistent Scheduling) may also be received in step S502_0 to S502_M−1, which is not shown, Par. 0061) or a grant-free PDSCH, and M is a positive integer (Yang; in TDD, M is an integer, Par. 0062); and 
determining, based on a detection result of the first PDSCH, whether to send first feedback information to the network device, wherein the first feedback information comprises acknowledgement (ACK) information or negative acknowledgement (NACK) information indicating whether the first PDSCH detected at the M candidate receiving positions is correctly decoded (Yang; In case of TDD mode operation, the UE should transmit A/N signals for one or more DL transmissions (e.g., PDSCH), which are received through M DL SFs, through one UL SF … if all data units are decoded successfully, an Rx node (e.g., UE) transmits an ACK signal. By contrast, if any one of all data units is failed in decoding (or detection), the Rx node … transmits none of the ACK signal and the NACK signal, Par. 0064-0065).
Yang fails to explicitly teach, 
receiving indication information from a network device, wherein the indication information indicates a semi-static codebook is to be generated;
a first PDSCH. 
However, in the same field of endeavor, Ying teaches, 
a first PDSCH (Ying; The UE scheduling module 126 may perform downlink (DL) semi-persistent scheduling (SPS). DL SPS with … repetitions is described herein, Par. 0069; When the UE 102 is configured with aggregation-factor-DL>1 … the UE 102 may repeat PDSCH transmissions for the same TB in these aggregated slots, Par. 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of PDSCH repetition as taught by Ying in order to enhance reliability (Ying; Par. 0057).
Yang-Ying fails to explicitly teach, 
receiving indication information from a network device, wherein the indication information indicates a semi-static codebook is to be generated.
However, in the same field of endeavor, KIM  teaches, 
receiving indication information from a network device, wherein the indication information indicates a semi-static codebook is to be generated (KIM; the BS may indicate, to the UE, the semi-static codebook … through L1 signaling (e.g.: DL assignment, UL grant). Characteristically, the BS may indicate whether to apply the semi-static codebook through a specific code point of T-DAI (or DAI field of UL grant) on DL assignment, Par. 0456). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Ying to include the use of indication values as taught by KIM  in order to determine semi-static codebook (KIM; Par. 0456).
  
Regarding claim 14, Yang teaches, An apparatus comprising: 
one or more processors (Yang; a UE, Par. 0061); and 
a non-transitory computer readable medium storing a program, the program comprises instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising (Yang; a UE, Par. 0061): 
detecting  first physical downlink shared channel (PDSCH) at M candidate receiving positions in a first time unit, wherein the first PDSCH is a semi-persistent scheduling (SPS) PDSCH (Yang; Referring to FIG. 7, a UE can receive one or more PDSCH signals in M DL subframes (SFs) (S502_0 to S502_M−1). Each PDSCH signal is used to transmit one or more (e.g. 2) transport blocks (TBs) according to transmission mode. A PDCCH signal indicating SPS (Semi-Persistent Scheduling) may also be received in step S502_0 to S502_M−1, which is not shown, Par. 0061) or a grant-free PDSCH, and M is a positive integer (Yang; in TDD, M is an integer, Par. 0062); and 
determining, based on a detection result of the first PDSCH, whether to send first feedback information to the network device, wherein the first feedback information comprises acknowledgement (ACK) information or negative acknowledgement (NACK) information indicating whether the first PDSCH detected at the M candidate receiving positions is correctly decoded (Yang; In case of TDD mode operation, the UE should transmit A/N signals for one or more DL transmissions (e.g., PDSCH), which are received through M DL SFs, through one UL SF … if all data units are decoded successfully, an Rx node (e.g., UE) transmits an ACK signal. By contrast, if any one of all data units is failed in decoding (or detection), the Rx node … transmits none of the ACK signal and the NACK signal, Par. 0064-0065).
Yang fails to explicitly teach, 
receiving indication information from a network device, wherein the indication information indicates a semi-static codebook is to be generated;
a first PDSCH. 
However, in the same field of endeavor, Ying teaches, 
a first PDSCH (Ying; The UE scheduling module 126 may perform downlink (DL) semi-persistent scheduling (SPS). DL SPS with … repetitions is described herein, Par. 0069; When the UE 102 is configured with aggregation-factor-DL>1 … the UE 102 may repeat PDSCH transmissions for the same TB in these aggregated slots, Par. 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of PDSCH repetition as taught by Ying in order to enhance reliability (Ying; Par. 0057).
Yang-Ying fails to explicitly teach, 
receiving indication information from a network device, wherein the indication information indicates a semi-static codebook is to be generated.
However, in the same field of endeavor, KIM  teaches, 
receiving indication information from a network device, wherein the indication information indicates a semi-static codebook is to be generated (KIM; the BS may indicate, to the UE, the semi-static codebook … through L1 signaling (e.g.: DL assignment, UL grant). Characteristically, the BS may indicate whether to apply the semi-static codebook through a specific code point of T-DAI (or DAI field of UL grant) on DL assignment, Par. 0456). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Ying to include the use of indication values as taught by KIM  in order to determine semi-static codebook (KIM; Par. 0456).

Regarding claim 5 and claim 18, Yang-Ying-KIM teaches, The method according to claim 1 and The apparatus according to claim 14 respectively, wherein the determining, based on the detection result of the first PDSCH, whether to send first feedback information to the network device comprises: 
when the first PDSCH is detected at none of the M candidate receiving positions, determining not to send the first feedback information to the network device (Yang; if all data units are decoded successfully, an Rx node (e.g., UE) transmits an ACK signal. By contrast, if any one of all data units is failed in decoding (or detection), the Rx node … transmits none of the ACK signal and the NACK signal, Par. 0064-0065).  

Regarding claim 6 and claim 19, Yang-Ying-KIM teaches, The method according to claim 1 and The apparatus according to claim 14 respectively, wherein when the first PDSCH is the SPS PDSCH, the method further comprises: 
receiving a first PDCCH from the network device, wherein the first PDCCH is used to activate transmission of SPS PDSCHs, the first time domain offset is indicated by the first PDCCH (Ying; The value of K0 for DL SPS may be a fixed value (e.g., a default value, e.g., specified by the specification), configured by RRC and/or indicated by PDCCH (DCI) for activation, Par. 0071), and the first PDCCH further indicates position information of the first SPS PDSCH in the transmission of the SPS PDSCHs (Ying; The PDCCH for activation may include time domain resource assignment which may indicate a starting symbol and a length, Par. 0072).  
The rational and motivation for adding this teaching of Ying is the same as for Claim 1.


Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Ying-KIM and in further view of YOSHIMOTO et al. (YOSHIMOTO hereafter) (US 20200204289 A1).

Regarding claim 7 and claim 20, Yang-Ying-KIM teaches, The method according to claim 1 and The apparatus according to claim 14 respectively. 
	Yang-Ying-KIM fail to explicitly teach,
wherein when the first PDSCH is the grant-free PDSCH, the method further comprises: 
receiving second configuration information from the network device, wherein the second configuration information comprises the first time domain offset and position information of the grant-free PDSCH in transmission of grant-free PDSCHs, and the second configuration information is carried in second radio resource control (RRC) signaling; and 
determining time domain information of the first time unit and time domain information of the M candidate receiving positions based on the second configuration information.  
However, in the same field of endeavor, YOSHIMOTO teaches, 
wherein when the first PDSCH is the grant-free PDSCH (YOSHIMOTO; repetition transmission of grant-free transmission (a scheme in which the same PDSCH (transport block) is repeatedly transmitted), Par. 0077), the method further comprises: 
receiving second configuration information from the network device, wherein the second configuration information comprises the first time domain offset and position information of the grant-free PDSCH in transmission of grant-free PDSCHs, and the second configuration information is carried in second radio resource control (RRC) signaling (YOSHIMOTO; configuration for grant-free transmission, such as the number of times of repetition, is transmitted on … RRC message, Par. 0077); and 
determining time domain information of the first time unit and time domain information of the M candidate receiving positions based on the second configuration information (YOSHIMOTO; PDSCH 3, PDSCH 4, and PDSCH 5 in FIG. 7(B) … Note that SPS is not limited to the method of FIG. 7(B), but is a concept also encompassing repetition transmission of grant-free transmission (a scheme in which the same PDSCH (transport block) is repeatedly transmitted). In this case, configuration for grant-free transmission, such as the number of times of repetition, is transmitted on PDCCH 3/RRC message, Par. 0077 [Note that SPS encompass grant-free transmission and Ying reference teaches RRC configures SPS periodicity in Par. 0070, offset K0 in Par. 0071, time domain resource assignment in Par. 0072, and RV sequence for DL repetition in Par. 0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Ying-KIM to include the use of grant free transmission as taught by YOSHIMOTO in order to transmit PDSCH repeatedly (YOSHIMOTO; Par. 0077).


Claim 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Ying-KIM and in further view of Dudda et al. (Dudda hereafter) (US 20200092900 A1).

Regarding claim 8, Yang teaches, An apparatus comprising: 
one or more processors (Yang; a base station (BS), Par. 0032); and 
a non-transitory computer readable medium storing a program, the program comprises instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising (Yang; a base station (BS), Par. 0032): 
determining to send  first physical downlink shared channel (PDSCH) to the terminal device at M candidate sending positions in a first time unit, wherein the first PDSCH is a semi-persistent scheduling (SPS) PDSCH (Yang; Referring to FIG. 7, a UE can receive one or more PDSCH signals in M DL subframes (SFs) (S502_0 to S502_M−1). Each PDSCH signal is used to transmit one or more (e.g. 2) transport blocks (TBs) according to transmission mode. A PDCCH signal indicating SPS (Semi-Persistent Scheduling) may also be received in step S502_0 to S502_M−1, which is not shown, Par. 0061) or a grant-free PDSCH, and M is a positive integer (Yang; in TDD, M is an integer, Par. 0062); and 
determining, depending on the first PDSCH is sent to the terminal device at the M candidate sending positions, whether to receive first feedback information from the terminal device, wherein the first feedback information comprises acknowledgement (ACK) information or negative acknowledgement (NACK) information indicating whether the terminal device correctly decodes the first PDSCH detected at the M candidate sending positions (Yang; In case of TDD mode operation, the UE should transmit A/N signals for one or more DL transmissions (e.g., PDSCH), which are received through M DL SFs, through one UL SF … if all data units are decoded successfully, an Rx node (e.g., UE) transmits an ACK signal. By contrast, if any one of all data units is failed in decoding (or detection), the Rx node … transmits none of the ACK signal and the NACK signal, Par. 0064-0065).  
Yang fails to explicitly teach, 
sending indication information to a terminal device, wherein the indication information indicates the terminal device is to generate a semi-static codebook;
determining whether to send a PDSCH;
determining, depending on whether the first PDSCH is sent.
However, in the same field of endeavor, Ying teaches, 
a PDSCH (Ying; The UE scheduling module 126 may perform downlink (DL) semi-persistent scheduling (SPS). DL SPS with … repetitions is described herein, Par. 0069; When the UE 102 is configured with aggregation-factor-DL>1 … the UE 102 may repeat PDSCH transmissions for the same TB in these aggregated slots, Par. 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of PDSCH repetition as taught by Ying in order to enhance reliability (Ying; Par. 0057).
Yang-Ying fails to explicitly teach, 
sending indication information to a terminal device, wherein the indication information indicates the terminal device is to generate a semi-static codebook;
determining whether to send;
determining, depending on whether sent.
However, in the same field of endeavor, Dudda  teaches, 
determining whether to send (Dudda; the transmitting node 110 may not have any data to send to the radio node 105 at that time, Par. 0049);
determining, depending on whether sent (Dudda; Accordingly, the radio node 105 does not send a HARQ NACK to the transmitting node 110 in response to the empty SPS data region 270. The transmitting node 110, in this case, expects not to receive HARQ feedback, Par. 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Ying to include the use of available data as taught by Dudda in order to determine use of empty SPS region (Dudda; Par. 0049).
Yang-Ying-Dudda fails to explicitly teach, 
sending indication information to a terminal device, wherein the indication information indicates the terminal device is to generate a semi-static codebook;
However, in the same field of endeavor, KIM  teaches, 
sending indication information to a terminal device, wherein the indication information indicates the terminal device is to generate a semi-static codebook (KIM; the BS may indicate, to the UE, the semi-static codebook … through L1 signaling (e.g.: DL assignment, UL grant). Characteristically, the BS may indicate whether to apply the semi-static codebook through a specific code point of T-DAI (or DAI field of UL grant) on DL assignment, Par. 0456). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Ying-Dudda to include the use of indication values as taught by KIM  in order to determine semi-static codebook (KIM; Par. 0456).

Regarding claim 12, Yang-Ying-KIM-Dudda teaches, The apparatus according to claim 8, wherein the determining, depending on whether the first PDSCH is sent to the terminal device at the M candidate sending positions, whether to receive first feedback information from the terminal device comprises: 
when the first PDSCH is sent to the terminal device at none of the M candidate sending positions in the first time unit, determining not to receive the first feedback information from the terminal device (Yang; if all data units are decoded successfully, an Rx node (e.g., UE) transmits an ACK signal. By contrast, if any one of all data units is failed in decoding (or detection), the Rx node … transmits none of the ACK signal and the NACK signal, Par. 0064-0065 & Dudda; Accordingly, the radio node 105 does not send a HARQ NACK to the transmitting node 110 in response to the empty SPS data region 270. The transmitting node 110, in this case, expects not to receive HARQ feedback, Par. 0049).
The rational and motivation for adding this teaching of Dudda is the same as for Claim 8.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Ying-KIM-Dudda and in further view of YOSHIMOTO.

Regarding claim 13, Yang-Ying-KIM-Dudda teaches, The apparatus according to claim 8 respectively. 
	Yang-Ying-KIM fail to explicitly teach,
wherein when the first PDSCH is the grant-free PDSCH, the program further comprising instructions causing the one or more processors to perform operations comprising: 
sending second configuration information to the terminal device, wherein the second configuration information comprises the first time domain offset and position information of the grant-free PDSCH in transmission of grant-free PDSCHs, and the second configuration information is carried in second radio resource control (RRC) signaling.  
However, in the same field of endeavor, YOSHIMOTO teaches, 
wherein when the first PDSCH is the grant-free PDSCH (YOSHIMOTO; repetition transmission of grant-free transmission (a scheme in which the same PDSCH (transport block) is repeatedly transmitted), Par. 0077), the program further comprising instructions causing the one or more processors to perform operations comprising: 
sending second configuration information to the terminal device, wherein the second configuration information comprises the first time domain offset and position information of the grant-free PDSCH in transmission of grant-free PDSCHs, and the second configuration information is carried in second radio resource control (RRC) signaling (YOSHIMOTO; PDSCH 3, PDSCH 4, and PDSCH 5 in FIG. 7(B) … Note that SPS is not limited to the method of FIG. 7(B), but is a concept also encompassing repetition transmission of grant-free transmission (a scheme in which the same PDSCH (transport block) is repeatedly transmitted). In this case, configuration for grant-free transmission, such as the number of times of repetition, is transmitted on PDCCH 3/RRC message, Par. 0077 [Note that SPS encompass grant-free transmission and Ying reference teaches RRC configures SPS periodicity in Par. 0070, offset K0 in Par. 0071, time domain resource assignment in Par. 0072, and RV sequence for DL repetition in Par. 0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Ying-KIM to include the use of grant free transmission as taught by YOSHIMOTO in order to transmit PDSCH repeatedly (YOSHIMOTO; Par. 0077). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416